Complaint for superintending control dismissed without prejudice to the institution of an appropriate action in circuit court by any of the parties to the action or by individuals or entities not parties to the action for a determination of the duty to pay or the right to be paid in accordance with a fee schedule for the compensation of lawyers representing indigent defendants. The record in the original proceeding is an inadequate basis for decision because of factual questions and disputes which must be resolved before judgment, but which have never been the subject of proofs by the parties.